Citation Nr: 1536557	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1983 and from October 1984 to February 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2012 and August 2012, the Board remanded the claim for further development.  Thereafter, in June 2013, the Board denied the Veteran's claim.  The Veteran appealed that decision, and in a June 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims set aside the Board's decision and remanded the matter for further consideration.  The Board again remanded the claim in March 2015.


FINDINGS OF FACT

Sleep apnea was not manifest during the Veteran's active service, is not otherwise related to of active service, and is not proximately due to or aggravated by any service-connected disability. 


CONCLUSION OF LAW

Sleep apnea is not due to disease or injury that was incurred in or aggravated by service; nor is it proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated April 2008 and August 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's service medical records are negative for any complaints, findings, treatments, or diagnosis of sleep apnea or snoring.  The service medical records noted in December 1996 that the Veteran complained of sleep difficulties related to depression and marital stress.  

An October 2004 VA examiner noted the Veteran was prescribed an antidepressant to help with pain and associated sleep problems.

A January 2007 VA mental status examination noted the Veteran experienced difficulty falling asleep and interrupted sleep and diagnosed him with major depressive disorder.  

A review of VA treatment records shows the Veteran's continued complaints of sleep apnea and sleeping difficulties.  An August 2007 VA neurology note evaluated the Veteran for complaints of obstructive sleep apnea and the Veteran reported an onset of choking and gasping since 2004.  The Veteran was diagnosed with sleep apnea and prescribed Continuous Positive Airway Pressure (CPAP) therapy.  In an August 2007 VA consultation, the Veteran reported that excessive daytime sleepiness began around 2004 and that onset of witnessed apneas, choking, or gasping was in 2004.  A July 2008 VA mental health evaluation notes the Veteran reported sleeping consistently at that time.

In September 2009, the Veteran reported to VA physicians treating his orthopedic disabilities that CPAP use had become difficult due to a worsening of pain, which was causing insomnia.  An October 2009 VA treatment record shows the Veteran reported that shoulder pain woke him if he rolled on it while sleeping.  In December 2009 VA treatment, the Veteran reported that he was unable to wear the CPAP due to insomnia caused by joint pain.  A March 2011 VA outpatient notes shows that pain usually woke the Veteran and medication was prescribed for pain control.  In a July 2011 mental health treatment report, the Veteran was noted as having difficulty sleeping due to pain, with difficulty using a CPAP due to back pain.  The Veteran was referred for treatment of back pain because, according to this physician, the pain was exacerbating his insomnia.  A January 2010 record documents the noncompliance with prescribed frequency of CPAP usage for sleep apnea.

In a March 2012 VA examination, the examiner noted a review of the service medical records and the Veteran's in-service sleep complaints.  The examiner found that sleep apnea was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted the Veteran's in-service symptomology was related to depression and subsequently improved. 

In an April 2013 VA medical opinion, the physician found it less likely than not that the claimed obstructive sleep apnea was proximately due to or the result of or permanently worsened beyond the natural progression of the disease by service-connected orthopedic disabilities, including lumbar strain with spondylolisthesis and hypertrophic change facet joint, radiculopathy of the lower extremity, arthritis of the right shoulder, chondromalacia of the bilateral knees, right ankle strain, and left knee instability.  The VA physician cited a reference article, which is part of the record, noting that risk factors for obstructive sleep apnea include male sex, excess weight and measures of obesity, increasing age, ethnicity, craniofacial morphology, and family or genetic factors.  The VA physician stated that orthopedic disabilities are not risk factors.  The physician also stated that there was no scientifically based medical literature to support a causal relationship or permanent worsening beyond natural progression of obstructive sleep apnea due to orthopedic disabilities. 

On VA examination in May 2015, the examiner noted a review of the claims file and in-person examination.  The examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was proximately due to or the result of service-connected major depressive disorder.  The examiner stated that male gender and obesity were risk factors for obstructive sleep apnea.  The examiner noted that the Veteran weighed 272 pounds when he was diagnosed with obstructive sleep apnea, and reasoned that obesity and male gender caused obstructive sleep apnea.  The examiner further noted the Veteran was placed on a CPAP after the 2007 diagnosis of obstructive sleep apnea.  The examiner noted the Veteran's report of using the CPAP 20 percent of the time and that it made him sleep better when he uses it.  The examiner concluded that the Veteran's sleepiness had lessened with the CPAP machine.  The examiner further concluded that there was no evidence that the Veteran's obstructive sleep apnea had worsened in severity by any condition, to include service-connected major depressive disorder.  

After a review of the competent evidence, the Board finds that service connection is not warranted for sleep apnea.  

First, the Board finds that the opinions provided in March 2012, April 2013, and May 2015 are persuasive and probative evidence against the claim for service connection for sleep apnea because the opinions are based on a review of the claims filed and are supported by rationales that are consistent with the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The post-service evidence does not show symptoms related to sleep apnea until 2004.  While the Veteran now contends that he had sleep apnea during service, the Board notes that assertion is inconsistent with the history he provided to a treating clinician in 2007.  At that time, he reported the onset of symptoms as 2004.  The Board finds that assertion made while seeking treatment is more reliable than the current statements contending an in-service onset.  Moreover, the March 2012 VA examiner specifically noted the difference between the in-service sleep complaints and the Veteran's current disability.  As a result, the Board finds the competent and probative evidence does not demonstrate that a sleep disorder is directly related to service.  The medical opinions of record do not relate sleep apnea to service.

Furthermore, the weight of the credible evidence shows that the Veteran's current sleep apnea is not caused or aggravated by any service-connected orthopedic disability or major depressive disorder.  In regard to secondary service connection, the April 2013 and May 2015 opinions find the Veteran's sleep apnea to be due to etiologies other than service-connected disabilities.  Moreover, the May 2015 VA examiner concluded that the Veteran's sleep apnea had not been aggravated by because there had been improvement in the Veteran's sleep apnea with the use of CPAP.  The Board finds those opinions to be highly credible because they are consistent with the evidence of record.  

There are no contrary medical opinions to the opinions of the VA examiners.  A July 2011 VA treatment report suggested that back pain was exacerbating insomnia.  Other records suggest that other orthopedic pain was interfering with sleep.  However, those opinions refer to exacerbation of insomnia and do not show that it is at least as likely as not that sleep apnea, as opposed to insomnia, was permanently worsened beyond the natural course of the condition by any service-connected disability.  The May 2015 VA examination found that it was less likely that sleep apnea was aggravated.

The Board has also considered the lay statements of record.  The Veteran submitted a letter in March 2008 purportedly signed by H.B. Hill, the maternal grandmother of the Veteran's son.  In the letter, H.B. Hill indicated her daughter "Katina" died from cancer and that she met the Veteran in 1990 when the Veteran's son began living with her.  In the statement, H.B. Hill indicated the Veteran had ongoing sleeping problems that seemed to have worsened over time because he would stop breathing during the night.  The Board finds the H.B. Hill statement less credible.  First, the Board notes that the name of H.B. Hill's daughter is spelled incorrectly.  The child's birth certificate has the daughter's name spelled as "Katyna" which is confirmed by the Social Security death index.  The Board finds it unlikely that H.B. Hill would not have hand-corrected the spelling of a deceased daughter's name in a typewritten statement.  Moreover, even if those statements were found credible, the March 2012 and April 2013 VA opinions address the assertions included in the H.B. Hill statement and the Board finds these examiner's opinions are significantly more probative than that lay statement.  Furthermore, the record shows ongoing sleep problems, including during service, which comports with the H.B. Hill statement.  However, those sleep problems have been found by medical professionals to be related to depression, and in other instances, to pain due to orthopedic disabilities.  That statement also is in disagreement with the Veteran's own statements to treating providers that his symptoms of stopping breathing during the night began in 2004.  The Board finds those statements made by the Veteran to treating professionals are more persuasive.

In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the Veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  For the reasons indicated, the Board finds that the H.B. Hill statement has very low persuasive value and credibility.

Furthermore, while the Veteran is competent to provide testimony or statements relating to symptoms he has personally experienced, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide a medical opinion on the etiology of a sleep apnea.  The issue in this case is outside the realm of common knowledge of a lay person, as the intricacies of diagnosing and opining regarding the etiology of a sleep apnea are not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran has not reported that any medical professional has told him that sleep apnea is related to service or a service-connected disability.  

After considering the evidence of record, the Board finds that the most persuasive evidence of record, found in the VA examinations, weighs against the claim.  The probative value of the Veteran's general assertions regarding service connection are outweighed by the specific reasoned VA opinions provided by medical professionals in March 2012, April 2013, and February 2015.

As the preponderance of the evidence is against the claim, service connection for sleep apnea must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


